Campbell, C. J.,
delivered the opinion of the court.
There is no escape from the plain stipulation of the contract “that, if said application is not approved and accepted, said company shall incur no liability thereunder,” and the fact that said application was not approved and accepted, but the applicant died while the company was considering the application. It had incurred no liability, and cannot be held bound as if it had.
We have examined the cases cited for the appellant, but they fall far short of maintaining the liability of the company. The denial of all liability by the company, on the facts of this case, does not need the support of adjudication, and we have not examined any, preferring to rest with perfect confidence on the unmistakable meaning of the written agreement, which no number of books or extent of ingenious argument could change so as to create liability, except on the terms it expresses.

Affirmed.